Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   July 29, 2015

The Court of Appeals hereby passes the following order:

A15A1917. WILHY HARPO v. MORDENA BOLT.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, defendant Wilhy Harpo filed an application for discretionary
appeal in this Court. We transferred his case to the State Court of Fulton County.1
The state court dismissed his de novo appeal. Harpo then filed a notice of appeal to
this Court.
      Because the order at issue disposes of a de novo appeal from a magistrate court
decision, Harpo was required to follow the discretionary appeal procedures to obtain
review before this Court. See OCGA § 5-6-35 (a) (11); Strachan v. Meritor Mtg.
Corp. East, 216 Ga. App. 82 (453 SE2d 119) (1995). Because Harpo did not follow
the proper procedure for requesting appellate review in this case, we lack jurisdiction
over this direct appeal, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             07/29/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




      1
          See Case No. A14D0296, transferred on April 15, 2014.